Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 6/28/2021 has been entered. Claims 4-12 remain pending in the application. Claim 13 is new. Claims 1-3 are canceled. Applicant’s amendments to the Specification, Drawings, and Claims have overcome some, but not all of the objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/26/2021. The Examiner has reiterated any outstanding claim objections of 112(b) rejections in this Action. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10, line 27 contains two semicolons. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 includes a parenthetical phrase – at lines 19-20 – and it is unclear to the Examiner whether these parenthetical phrases are meant to be required by the claim or not. Appropriate clarification is required. 
For the purposes of examination, the Examiner will treat claim 10 as requiring the parenthetical phrase as a limitation of the claim. 
Claims 11-12 are similarly rejected by virtue of their dependency upon claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,611,707 to Prausnitz et al., in further view of U.S. Publication No. 2004/0267205 to Stemme et al.
Regarding claim 4, Prausnitz et al. discloses a dermal delivery device (device 40, see Fig. 4A, for dermal drug delivery, see col. 1, lines 44-46) comprising: 
(a) film (whole thickness of device 40 formed by reservoirs 16a-d and substrate 12 forms the film) having first (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) and second outwardly facing major surfaces (secondly outwardly facing surface is the top surface of reservoirs 16a-d, opposite from where the microneedles 14 are situated); 
(b) a plurality of liquid reservoirs contained within the film (reservoirs 16a-16d);  

(d) at least one outlet port (outlet of fluid channels of substrate 12, which flow into the bore of the microneedles 14) operatively connected to the first outwardly facing major surface of the film (first outwardly facing surface of substrate 12 is the surface with microneedles 14 attached thereto) in fluid communication with a microfluidic 10channel (microfluidic channel of substrate 12).
Prausnitz et al. does not expressly state that the at least one microfluidic channel has a major transverse dimension between about 100 nm and 0.5 mm disposed within the film, or that the at least one outlet port operatively connected to the first outwardly facing major surface of the film in fluid communication with at least two microfluidic channels.
However, Prausnitz et al. does teach that the inner diameter of the bore of the microneedles, which is an extension of the microfluidic channel of the substrate 12, as shown in Fig. 1a, is between 3 µm and 80 µm (see col. 3, lines 54-55), which falls within the claimed range of between about 100 nm and 0.5 mm. 
The Examiner is of the position that it would have been obvious based on Prausnitz et al. that the microfluidic channel has a transverse dimension, i.e., inner diameter, is the same size as the microneedle bore, since the microfluidic channels that extend through the substrate 12 and microneedles 14 are shown as being continuous (per Fig. 1a, for example), and therefore are the same dimension. Thus, it would be obvious based on the teachings of Prausnitz et al. that the transverse dimension of the microfluidic channel is sized between 3 µm and 80 µm (see col. 3, lines 54-55).
Additionally, the Examiner is of the position that it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Furthermore, absent a teaching as to the criticality of the transverse dimension of the microfluidic channels be between about 100 nm and 0.5 mm, this particular arrangement is deemed to have been 
The modified device of Prausnitz et al. will hereinafter be referred to as the modified device of Prausnitz et al.
The modified device of Prausnitz et al. does not expressly teach that the at least one outlet port is operatively connected to the first outwardly facing major surface of the film in fluid communication with at least two microfluidic channels.
Stemme et al. teaches a microneedle design having at least one outlet port (outlet port, see Examiner’s annotated Fig. 1a below) that is operatively connected to the first outwardly facing major surface of the film and is in fluid communication with at least one microfluidic channel (at least one microfluidic channel in communication with reservoir via outlet port, see Examiner’s annotated Fig. 1a below), that is in fluid communication with at least two microfluidic channels (At least two microfluidic channels, see Examiner’s annotated Fig. 1a below; but also see Fig. 5b as well) in order to provide the microneedles with openings in the side of the needle rather than at the top so that when pressed into the tissue, the sharp microneedle tip sections the tissue rather than stamping out a piece of it (paragraph 7) and are less prone to clogging than tip-opened counterparts (paragraph 55) and the size of the at least two side opening microfluidic channels can be adjusted (paragraph 7) as a large size of the side openings allows a large area of liquid exposure to the skin (paragraph 55), and since such microneedle configurations are well suited for transdermal microfluidic applications, e.g. drug- or vaccine delivery (paragraph 1).

    PNG
    media_image1.png
    386
    467
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the presnt invention to have modified the microfluidic channels out of the microneedle of the modified device of Prausnitz et al. to be at least two side opening microfluidic channels, as taught by Stemme et al. in order to provide the microneedles with openings in the side of the needle rather than at the top so that when pressed into the tissue, the sharp microneedle tip sections the tissue rather than stamping out a piece of it (paragraph 7 of Stemme et al.) and are less prone to clogging than tip-opened counterparts (paragraph 55 of Stemme et al.) and the size of the at least two side opening microfluidic channels can be adjusted (paragraph 7 of Stemme et al.) as a large size of the side openings allows a large area of liquid exposure to the skin (paragraph 55 of Stemme et al.), and since such microneedle configurations are well suited for transdermal microfluidic applications, e.g. drug- or vaccine delivery (paragraph 1 of Stemme et al.).
The modified device of Prausnitz et al. in view of Stemme et al. will hereinafter be referred to as the modified device of Prausnitz et al. and Stemme et al. 
Regarding claim 13, the modified device of Prausnitz et al. and Stemme et al. teaches the claimed invention as discussed above concerning claim 4, and Prausnitz et al. further teaches that the .

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prausnitz et al. and Stemme et al., in further view of U.S. Publication No. 2016/0346466 to Wang et al.
Regarding claim 5, the modified device of Prausnitz et al. and Stemme et al. teaches the claimed invention as discussed above concerning claim 4. Prausnitz et al. further teaches that the reservoir(s) 16) are deformable (see col. 4, lines 58-59). However, Prausnitz et al. does not expressly state that the dermal delivery device further comprises a sensor. 
Wang et al. teaches a microfluidic device (device 100) for dermal drug delivery (paragraph 22) with a reservoir (deformable pump 104) that is in fluid communication with a microfluidic channel (disclosed in paragraph 53), which is in communication with an outlet port (fluid outlets 108), which is in fluid communication with microneedles (microneedles of array 800; for use with the device of Fig. 1A, see paragraph 74) (see Figs. 1A and 9B).  Wang et al. further teaches a sensor (sensor 102) that is triboelectrically activated based on an amount of deformation of the reservoir/pump 104 to generate a corresponding output voltage signal for enabling the volume of fluid transferred by the deformed reservoir/pump 104 to be determined (paragraph 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the reservoir(s) of the device of Prausnitz et al. to include a triboelectric sensor(s) as taught by Wang et al. in order to measure an amount of fluid displaced by the reservoir when deformably actuated (paragraph 52 of Wang et al.), and since the sensor taught by Wang et al. is easily fabricated and also advantageously provides a self-powering feature (paragraph 54 of Wang et al.). 
The modified device of Prausnitz et al. and Stemme et al. in view of Wang et al. will hereinafter be referred to as the modified device of Prausnitz et al., Stemme et al., and Wang et al. 
Regarding claim 6, the modified device of Prausnitz et al., Stemme et al. and Wang et al. teaches the claimed invention as discussed above concerning claim 5, and Wang et al. further teaches that the sensor detects an amount of a 15liquid delivered over time (paragraphs 52 and 54).

Allowable Subject Matter
Claims 7-9 are allowed.
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The subject matter of independent claim(s) in the amendment submitted on 6/28/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 7 and 10, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of an array of outlet ports comprising at least one first set of outlet ports being operatively connected to the first outwardly facing major surface of the film in fluid communication with the at least one first microfluidic channel and at least one second set of outlet ports being operatively connected to the first outwardly facing major surface of the film in fluid communication with the at least one second microfluidic channel, wherein at least one outlet port of the first set of outlet ports is disposed among the second set of outlet ports, as recited in claim 7; or the feature of at least one set of second benefit agent outlet ports operatively connected to the second outwardly facing major surface of the film in fluid communication with the at least one second benefit agent microfluidic channel, wherein at least one outlet port of the first set of outlet ports is disposed among the second set of outlet ports, as recited in claim 10, in combination with the other elements recited in the independent claim(s).

Response to Arguments
Applicant’s arguments with respect to claim(s) submitted on 6/28/2021 have been considered but are moot because the new ground of rejection has been presented in this action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783